[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                U.S.
                        ________________________ ELEVENTH CIRCUIT
                                                     SEP 15, 2011
                                                      JOHN LEY
                              No. 10-15249              CLERK
                           Non-Argument Calendar
                         ________________________

                           Agency No. A079-343-436


QUANREN LIN,

                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.
                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                             (September 15, 2011)

Before CARNES, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Quanren Lin petitions for review of the Board of Immigration Appeals’

denial of his second motion to reopen removal proceedings based on changed
country conditions in China. Lin contends that the BIA abused its discretion when

it denied his motion to reopen. Lin argues that he demonstrated changed country

conditions in China with respect to China’s one-child family planning policy.

                                          I.

      Lin, a native and citizen of China, illegally entered the United States in

1996. In 2000 he married Swi Indrawati, a native and citizen of Indonesia, who

had also illegally entered the United States. That year they had their first child.

About four months later, on April 23, 2001, Indrawati filed an application for

asylum, withholding of removal, and protection under the United Nations

Convention Against Torture, and Lin joined that application as a derivative family

member. The Immigration Judge denied the application and ordered Indrawati

removed to Indonesia and Lin removed to China. While appealing the IJ’s

decision to the BIA, they had their second child. Shortly thereafter, in September

2004, the BIA affirmed the IJ’s decision.

      On August 4, 2006, Lin had a third child. Three weeks later he filed a

motion to reopen his case in order to file a successive application for asylum,

withholding of removal, and protection under the CAT. In his motion, Lin argued

that he feared forced sterilization, fines, and torture pursuant to China’s one-child

family planning policy. The BIA denied the motion because it was filed after the

                                            2
90-day deadline generally applicable to motions to reopen. Lin appealed that

decision and on July 2, 2007, we remanded the case back to the BIA to more

thoroughly examine whether the exception in 8 U.S.C. §

1229a(c)(7)(C)(ii)—where changed country conditions in the country of removal

affect an applicant’s eligibility for asylum—applied to Lin’s motion to reopen. On

June 11, 2008, the BIA again denied Lin’s motion. The BIA rejected Lin’s

argument that he qualified for that exception based on his personal changed

circumstance of having another child. It also rejected his argument that there were

changed country conditions in China that qualified him for the exception.

      Almost 2 years later, in March 2010, Lin filed another motion to reopen. He

argued that he was entitled to a motion to reopen under the “changed country

conditions” exception based on the fact that because he had multiple children he

faced sterilization if he returned to China under its one-child policy. His motion

included his own affidavit, an affidavit of his mother, purported Chinese

government documents, and country reports, which he argued showed that he

would be sterilized if he was removed to China. He also argued that he would face

economic persecution under the one-child policy. The BIA found that the

evidence he presented regarding the threat of sterilization was previously

submitted and thus previously available, was unauthenticated, concerned different

                                         3
provinces in China, or merely showed that the conditions in China were the same

as they had previously been. It also found that Lin presented no evidence showing

that he would be subjected to economic persecution. Accordingly, it denied his

motion. Lin appealed.

                                          II.

      “We review the denial of a motion to reopen an immigration petition for an

abuse of discretion.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). “Motions to reopen in removal proceedings are particularly disfavored.”

Id. “Our review is limited to determining whether the BIA exercised its discretion

in an arbitrary or capricious manner.” Id.

      Generally an alien must file his motion to reopen within 90 days of the final

administrative removal order. 8 U.S.C. § 1229a(c)(7)(C)(i). However, “[t]here is

no time limit on the filing of a motion to reopen if the basis of the motion is to

apply for relief . . . based on changed country conditions arising in the country of

nationality or the country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered or presented at

the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii). “An alien who attempts

to show that the evidence is material bears a heavy burden and must present




                                          4
evidence that demonstrates that, if the proceedings were opened, the new evidence

would likely change the result in the case.” Jiang, 568 F.3d at 1256–57.

      Lin did not file his second motion to reopen within 90 days of his final order

of removal. Therefore, he is not entitled to file that motion unless the BIA abused

its discretion in finding that the “changed country circumstances” exception did

not apply. 8 U.S.C. § 1229a(c)(7); Jiang, 568 F.3d at 1256. The BIA did not

abuse its discretion because the evidence Lin produced did not show that there

were any changed country conditions in China regarding sterilizations under its

one-child policy. Instead, at most the evidence showed that once Lin had his

second child he was under significant threat of being sterilized if he was removed

to China, and that those harsh conditions for violating the one-child policy

continued to be in effect when he filed his initial application through when he filed

his second motion to reopen. Jiang, 568 F.3d at 1258 (“[C]hanged personal

circumstances do not meet the standard for a petition to reopen.”) Additionally,

Lin has pointed to no evidence showing that he would be subjected to economic

persecution if removed to China.

      PETITION DENIED.




                                         5